Case 1:20-cv-00714-DCF Document 15 Filed_06/04/20 Page 1 of1
USDC SDNY

PPO ETR ATER PD
SOME L LE

ELECTRONICALLY FILED

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

DOC #:
SOUTHERN DISTRICT OF NEW YORK DOCH: |
. a x DATE FILED: (O(Y [9020
ANN HARRIS, SSS
Plaintiff 20 CIVIL 714 (DF)
“y. JUDGMENT
ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

Defendant.
ne eaten xX

 

 

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons
stated in the Court's Stipulation and Order dated June 3, 2020, that this action be, and hereby is,

reversed and remanded to the Commissioner of Social Security pursuant, to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings.

Dated: New York, New York
June 4, 2020

RUBY J. KRAJICK

 

Clerk of Court

WNAAGD

" Deputy Clerk/

BY:
